LANDRIEU, J.,
concurs with reasons.
|, The law providing the qualifications for running for judicial office is not the picture of clarity. However, it is reasonable to conclude that the 2006 constitutional amendment to Article V, Section 24 was designed to do two things: (1) reduce the domicile requirement of a candidate for judicial office from two years to one year; and (2) increase the number of years a candidate is required to have been admitted to the practice of law from five years to eight years. Nothing more. The joint resolution placing this issue before the voters is clear on these points. The law requires us to resolve any doubt as to the *39qualifications of a candidate in favor of permitting the candidate to run for public office. Dixon v. Hughes, 587 So.2d 679 (La.1991). Therefore, I concur with the majority’s affirmation of the judgment.